DETAILED ACTION
The Office Action is in response to the Applicant's reply filed January 5, 2021 to the restriction requirement made on October 5, 2020.  
Applicant's election of itraconazole as the species of azole inhibitor, and hydroxypropyl methylcellulose phthalate (hypromellose phthalate) as the species of polymer reading on claims 1-20  for further examination on the merits in the reply filed on January 5, 2021 is acknowledged.  The restriction requirement is maintained.
The requirement is still deemed proper and is therefore made FINAL.
The rejections are as below: 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pounds et al. (Repurposing itraconazole for the treatment of cancer. Oncol Lett. 2017;14(3):2587-2597. doi:10.3892/ol.2017.6569).
Pounds et al. teaches itraconazole is a Food and Drug Administration-approved agent that has passed toxicity testing, has recognized anti-neoplastic properties and has already been assessed in cancer therapy such as the Hedgehog pathway is aberrantly activated in basal cell carcinoma (BCC). Clinical evidence has confirmed that itraconazole possesses antineoplastic activity and has a synergistic action when combined with other chemotherapeutic agents.  The reference teaches successful itraconazole treatment is 
Although the reference teaches basal cell carcinoma, the reference fails to address high risk basal cell carcinoma.
It would have been obvious to one of ordinary skill in the art at the time of filing to                              treat high risk basal cell carcinoma with itraconazole.  The motivation comes from the teaching that genus basal cell carcinoma is treated with itraconazole. Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results with high risk basal cell carcinoma. 

Claims 4-7 and 10-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pounds et al. (Repurposing itraconazole for the treatment of cancer. Oncol Lett. 2017;14(3):2587-2597. doi:10.3892/ol.2017.6569), as applied to claims 1-3 and 17-20 further in view of Goodwin et al. (Antifungal serum concentration monitoring: an update, Journal of Antimicrobial Chemotherapy, Volume 61, Issue 1, January 2008, Pages 17–25) and FDA package insert (SPORANOX® (itraconazole) Capsules. Janssen 2001).
Pounds et al. is as discussed above.
Pounds et al. fails to teach the trough levels as claimed.
Goodwin et al. teaches Itraconazole, a synthetic triazole antifungal, is available as a capsule, an oral solution and an intravenous solution. Both the oral solution and the intravenous solution combine itraconazole with hydroxypropyl-β-cyclodextrin in order to 
There are limited published studies in humans examining correlations between serum concentrations of itraconazole and either prophylactic efficacy or treatment outcome. In 170 neutropenic patients receiving prophylaxis with itraconazole from 1994 to 1998, 20 patients were identified who had developed an IFI. Trough itraconazole serum concentrations exceeded 0.5 mg/L (measured by HPLC) in only 48%. In contrast, 100% of the uninfected patients exhibited concentrations exceeding 0.5 mg/L (P = 0.039). Patients who were shown to have fatal infections were also shown to have lower itraconazole concentrations immediately prior to the occurrence of the infection as compared with those with non-fatal infections (0.120 mg/L versus 0.690 mg/L, respectively) (P = 0.039). In another prophylactic study, sustained itraconazole 
HPLC is the method most commonly utilized, since the bioassay also detects a major metabolite (hydroxy-itraconazole) and therefore yields higher values (∼2–10-fold) than the HPLC. However, it is not routinely available in most institutions. The optimal concentration for all infections has not been defined. However, the treatment guidelines for histoplasmosis suggest a steady-state random serum concentration target of at least 1 mg/L. Serum concentration monitoring is also recommended in the published guidelines when itraconazole is used for the treatment of Aspergillus. For the treatment of IFIs requiring prolonged itraconazole therapy, determination of serum concentrations 2–4 h after an oral dose may be performed to document absorption. Overall, a trough concentration of itraconazole measured by HPLC of at least 0.5–1 mg/L should be targeted

 It would have been obvious to one of ordinary skill in the art at the time of filing to                              treat basal cell carcinoma by modifying the dosage of the itraconazole.  The motivation comes from the teaching of the correlations between serum concentrations of itraconazole and either prophylactic efficacy or treatment outcome. Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. 
Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pounds et al. (Repurposing itraconazole for the treatment of cancer. Oncol Lett. Journal of Antimicrobial Chemotherapy, Volume 61, Issue 1, January 2008, Pages 17–25) and FDA package insert (SPORANOX® (itraconazole) Capsules. Janssen 2001), as applied to claims 1-10 and 13-20, further in view of Mudge et al. (US 20140005205 A1)
Pounds et al., Goodwin et al. and FDA package insert is as applied above.
Pounds et al., Goodwin et al. and FDA package insert fails to specify the excipients.
Mudge et al. teaches itraconazole and dosage forms which comprise the excipients as claimed. 
It would have been obvious to one of ordinary skill in the art at the time of filing to                              treat incorporate the excipients of the claims.  The motivation comes from the teaching that acid-resistant polymers include hydroxypropyl methylcellulose phthalate, polyvinyl acetate phthalate, hydroxypropyl methylcellulose acetate, such as hydroxypropyl methylcellulose acetate succinate, alginate, poly(meth)acrylic acid homopolymers and copolymers, carbomers. Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. 
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
Sreenivasan Padmanabhan, can be reached on (571) 272-0629. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627